                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


UNITED STATES OF AMERICA,

                               Plaintiff,

v.                                                    CRIMINAL ACTION NO. 2:20-cr-00054

NEDELTCHO VLADIMIROV,

                               Defendant.



                                             ORDER


       The Court has reviewed the Defendant’s Motion for Additional Extension of Time to File

Rule 33 Motion for New Trial and Other Post-Trial Motions (Document 139), wherein the

Defendant requests an additional fourteen (14) days to file post-trial motions. In support, Counsel

asserts that he has been working diligently on the post-trial motions, but that the Defendant filed a

Notice of Appeal with this Court on August 10, 2021. Therefore, Counsel asserts that additional

time is necessary to coordinate with his client. Counsel further asserts that he has been involved

in several other criminal defense matters that have occupied his time. He states that the extension

would not result in prejudice to any party because, with the extension, post-trial motions would be

due on August 30, 2021, and sentencing in this matter is scheduled for November 18, 2021.

       Wherefore, for good cause shown, the Court ORDERS that the Defendant’s Motion for

Additional Extension of Time to File Rule 33 Motion for New Trial and Other Post-Trial Motions

(Document 139) be GRANTED, and post-trial motions are due on August 30, 2021.
       The Court DIRECTS the Clerk to send a copy of this Order to the Defendant and counsel,

to the United States Attorney, to the United States Probation Office, and to the Office of the United

States Marshal.

                                              ENTER:       August 11, 2021




                                                 2
